UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-31581 OPLINK COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) No. 77-0411346 (I.R.S. Employer Identification No.) 46335 Landing Parkway, Fremont, CA 94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 933-7200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filerR Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ The number of shares of the Registrant’s common stock outstanding as of May 6, 2011 was 20,651,083. OPLINK COMMUNICATIONS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – March 31, 2011 and June 30, 2010 3 Condensed Consolidated Statements of Operations – Three and nine months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows – Nine months ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 EX-31.1 EX-31.2 EX-32.1 EX-32.2 NOTE:The registrant’s fiscal year ends on the Sunday closest to June 30 and each of its fiscal quarters ends on the Sunday closest to the calendar quarter end. For ease of presentation, throughout this report the registrant refers to its fiscal years as ending on June 30 and to its fiscal quarters as ending on the calendar quarter end. For example, the registrant’s most recently completed fiscal year ended on Sunday, June 27, 2010 and its most recently completed fiscal quarter ended on Sunday, April 3, 2011, but throughout this report those periods will be referred to as having ended on June 30, 2010 and March 31, 2011, respectively. 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, June 30, 2010 (1) (In thousands, except share and per share data) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Long-term investments - Property, plant and equipment, net Goodwill and intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenues - Income taxes payable Total current liabilities Income taxes payable, non-current Other non-current liabilities Total liabilities Commitments and contingencies(Note 16) - - Stockholders' equity: Common stock, $0.001 par value, 34,000,000 shares authorized; 20,649,989 and 19,582,471 shares issued and outstanding as of March 31, 2011 and June 30, 2010, respectively 21 20 Additional paid-in capital Treasury stock, at cost (82,514 shares as of June 30, 2010) - ) Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The condensed consolidated balance sheet at June 30, 2010 has been derived from the audited consolidated financial statements at that date. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of intangible assets Gain on sale or disposal of assets ) (4 ) ) ) Total operating expenses Income from operations Interest and other income, net Income before provision for income taxes Provision for income taxes ) Net income $ Net income per share: Basic $ Diluted $ Shares used in per share calculation: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property, plant and equipment Amortization of intangible assets Stock-based compensation expense Amortization of premium on investments Gain on sale or disposal of assets ) ) Other ) Change in assets and liabilities: Accounts receivable, net ) Inventories ) ) Prepaid expenses and other current assets ) Other assets 54 17 Accounts payable ) Accrued liabilities and other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of available-for-sale investments ) ) Maturities of available-for-sale investments Purchases of held-to-maturity investments - ) Maturities of held-to-maturity investments Proceeds from sales of property, plant and equipment Purchases of property, plant and equipment ) ) Acquisiton of business, net of cash acquired - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock Repurchases of common stock ) - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 26 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents OPLINK COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Description of Business. Oplink Communications, Inc. (“Oplink” or the “Company”) was incorporated in California in September 1995 and was later reincorporated in Delaware in September 2000. The Company is headquartered in Fremont, California and has manufacturing, design and research and development facilities in Zhuhai, Shanghai and Wuhan, China, in Taiwan and in Woodland Hills, California. Oplink designs, manufactures and sells optical networking components and subsystems. Its products expand optical bandwidth, amplify optical signals, monitor and protect wavelength performance, redirect light signals, ensure signal connectivity and provide signal transmission and reception within an optical network. Its products enable greater and higher quality bandwidth over longer distances, which reduces network congestion and transmission cost per bit. Its products also enable optical system manufacturers to provide flexible and scalable bandwidth to support the increase of data traffic on the Internet and other public and private networks. Oplink offers its customers design, integration and optical manufacturing solutions (“OMS”) for the production and packaging of highly-integrated optical subsystems and turnkey solutions, based upon a customer’s specific product design and specifications. Oplink also offers solutions with lower levels of component integration for customers that place more value on flexibility than would be provided with turnkey solutions. Oplink’s product portfolio also includes optical transmission products that broaden the addressable markets as well as the range of solutions that Oplink can now offer its customers. Oplink’s transmission products consist of a comprehensive line of high-performance fiber optic modules, including fiber optic transmitters, receivers, transceivers, and transponders, primarily for use in metropolitan area network (“MAN”), local area network (“LAN”), and fiber-to-the-home (“FTTH”) applications. Fiber optic modules are pre-assembled components that are used to build network equipment. Oplink’s transmission products convert electronic signals into optical signals and back into electronic signals, thereby facilitating the transmission of information over fiber optic communication networks. Oplink also offers communications system equipment makers a broadened suite of precision-made, cost-effective, and reliable optical connectivity products to establish multiple-use, quick pluggable fiber links among network devices for bandwidth deployment, as well as in a test and measurement environment for a wide range of system design and service applications. 2. Basis of Presentation. The unaudited condensed consolidated financial statements included herein have been prepared by the Company in conformity with accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, these unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Company at March 31, 2011, the results of its operations for the three and nine months ended March 31, 2011 and 2010 and its cash flows for the nine months ended March 31, 2011 and 2010. The results of operations for the periods presented are not necessarily indicative of those that may be expected for the full year. The condensed consolidated financial statements presented herein have been prepared by management, without audit by independent auditors who do not express an opinion thereon, and should be read in conjunction with the audited consolidated financial statements and notes thereto for the fiscal year ended June 30, 2010 included in the Company’s Annual Report on Form 10-K. The Company operates and reports using a fiscal year, which ends on the Sunday closest to June 30. Interim fiscal quarters end on the Sundays closest to each calendar quarter end. For presentation purposes, the Company presents each fiscal year as if it ended on June 30. The Company presents each of the fiscal quarters as if it ended on the last day of each calendar quarter. April 3, 2011 represents the Sunday closest to the period ended March 31, 2011. Fiscal 2011 consists of 53 weeks, one week more than a typical fiscal year. 6 Table of Contents The consolidated financial statements include the accounts of the Company and its wholly and majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. With the exception of the Company’s Optical Communication Products, Inc. (“OCP”) subsidiaries, the Company presents the financial information of its consolidated foreign operating subsidiaries in its consolidated financial statements utilizing accounts as of a date one month earlier than the accounts of its parent company, U.S. subsidiary and its non-operating non-U.S. subsidiaries to ensure timely reporting of consolidated results. The Company conducts its business within one business segment and has no organizational structure dictated by product, service lines, geography or customer type. Certain items previously reported in prior periods’ consolidated financial statements have been reclassified to conform to the current period presentation. Such reclassifications had no effect on previously reported total assets, stockholders’ equity, or net income (loss). There have been no significant changes to the Company’s significant accounting policies that were disclosed in its Annual Report on Form 10-K for the fiscal year ended June 30, 2010. 3. Risks and Uncertainties. There are a number of risks and uncertainties facing the Company that could have a material adverse effect on the Company’s financial condition, operating results or cash flows. These risks and uncertainties include, but are not limited to, the Company’s reliance on a small number of customers for a substantial portion of its revenues, possible reductions in customer orders, intense competition in the Company’s target markets and potential pricing pressure that may arise from changing supply or demand conditions and a downturn in the telecommunications industry or the overall global economy. In addition, the Company obtains most of its critical materials from a single or limited number of suppliers and generally does not have long-term supply contracts with them. The Company could experience discontinuation of key components, price increases and late deliveries from its suppliers. Also, substantially all of the Company’s manufacturing operations are located in China and are subject to laws and regulations of China. These and other risks and uncertainties facing the Company are described from time to time in the Company’s periodic reports filed with SEC. 4. Net Income Per Share. Basic net income per share is computed by dividing the net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per share is computed by dividing the net income for the period by the weighted average number of common and common equivalent shares outstanding during the period, if dilutive. Potentially dilutive common equivalent shares are composed of the incremental common shares issuable upon the exercise of stock options, the vesting of restricted stock units (“RSUs”) and purchases under the employee stock purchase plan. The following is a reconciliation of the numerators and denominators of the basic and diluted net income per share computations and the antidilutive common stock equivalents excluded from the computations for the periods presented (in thousands, except per share data): Three Months Ended Nine Months Ended March 31, March 31, Numerator: Net income $ Denominator: Weighted average shares outstanding - basic Effect of dilutive potential common shares Weighted average shares outstanding - diluted Net income per share - basic $ Net income per share - diluted $ Antidilutive stock options and restricted stock units not included in income per share calculation 80 7 Table of Contents 5. Comprehensive Income. Comprehensive income is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. The components of comprehensive income consist of foreign currency translation adjustments, foreign currency transaction gains and losses from intercompany transactions and balances for which settlement is not planned or anticipated in the foreseeable future, and changes in unrealized gains and losses on investments. For presentation purposes, cumulative translation adjustment includes foreign currency transaction gains and losses from intercompany transactions and balances for which settlement is not planned or anticipated in the foreseeable future. The balance of accumulated other comprehensive income is as follows (in thousands): March 31, June 30, Accumulated other comprehensive income: Cumulative translation adjustment $ $ Unrealized gain on investments, net 24 2 $ $ The reconciliation of net income to comprehensive income for the three and nine months ended March 31, 2011 and 2010 is as follows (in thousands): Three Months Ended Nine Months Ended March 31, March 31, Net income $ Change in cumulative translation adjustment 1 ) Change in unrealized gain on investments, net 3 ) 22 61 Total comprehensive income $ 6. Cash and Cash Equivalents. The Company’s cash equivalents at March 31, 2011 consist primarily of money market funds, unrestricted deposits and commercial paper. Cash includes amounts restricted for letters of credit for purchases and deposits for equipment maintenance of $304,000 and $322,000 at March 31, 2011 and June 30, 2010, respectively. 7. Short-Term and Long-Term Investments.The Company generally invests its excess cash in certificates of deposit, debt instruments of the U.S. Treasury, government agencies and corporations with strong credit ratings. Such investments are made in accordance with the Company’s investment policy, which establishes guidelines relative to diversification and maturities designed to maintain safety and liquidity. These guidelines are periodically reviewed and modified to take advantage of trends in yields and interest rates. Available-for-sale investments are reported at their fair value. Unrealized gains and losses on these securities are reported as a separate component of accumulated other comprehensive income until realized. Held-to-maturity investments are reported at amortized costs. Short-term and long-term investments at March 31, 2011 and June 30, 2010 consist of the following (in thousands): March 31, 2011 Gross Gross Carrying Amortized Unrealized Unrealized Estimated Value Cost Gains Losses Fair Value Short-term investments: Certificates of deposit $ $ $
